Title: From George Washington to Maryland Officer Commanding at Head of Elk, 30 December 1781
From: Washington, George
To: Officer Commanding at Head of Elk, Maryland


                        
                            Sir
                            Philada 30t Decemr 1781.
                        
                        I am informed by Joseph Gilpin Esq: a Justice of the Peace at the Head of Elk, that an inhabitant has been
                            killed by a Soldier, and that the Coroners Inquest has returned it Murther—You will therefore immediately deliver the
                            offender up to the Civil Authority; and I Shall depend upon your taking all possible pains to prevent any accident of the
                            like kind in future. I am &c.

                    